DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel (US – 2014/0265544 A1) and further in view of Bach et al. (US – 4,514,982).
As per claim 1, Ganzel discloses Vehicle Brake System with Plunger Assembly comprising:
a brake pedal unit (20, [0025], Fig: 1-2) connected to a brake pedal (42, [0027], Fig: 1-2) and in selective fluid communication with a fluid reservoir (18, [0024], Fig: 1-2), the brake pedal unit comprising:
a housing (24, [0026],Fig: 2) defining a bore formed therein (;
an input piston slidably disposed in the bore (a housing 24 (shown broken away in FIG. 2) having various bores formed in for slidably receiving various cylindrical pistons and other components therein, [0026], Fig: 2), wherein the input piston (34, [0026], Fig: 1-2) is connected to the brake pedal (Fig: 1-2) such that engagement of the brake pedal causes movement of the input piston within the bore of the housing of the brake pedal unit (Fig: 1-2), and wherein the brake pedal unit is defined to be in an at rest position when the brake pedal in not engaged causing movement of the input piston (In the “rest" position, the pedal 42 has not been depressed by the driver of the vehicle. In the rest position, [0027], Fig: 1-2);
a primary piston (38, [0026], Fig: 2) slidably disposed in the bore (28, [0026], Fig: 2) for pressurizing a primary chamber (198, [0033], fig: 1-2);
a primary passageway (85, [0028], Fig: 1-2) permitting fluid communication between the primary chamber and the reservoir (the passageway 85 is in selective fluid 
a secondary piston (40, [0026], Fig: 2) slidably disposed in the bore  (30, Fig: 2) for pressurizing a secondary chamber (The secondary piston 40 is slidably disposed in the third bore 30, [0026]); and
a secondary passageway (155, [0032]) permitting fluid communication between the secondary chamber and the reservoir, (the passageway 155 is in selective fluid communication with a conduit 164 which is in fluid communication with the reservoir 18, [0032], Fig: 2).
Ganzel discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein fluid flow through the primary passageway is blocked when the brake pedal unit is in the rest position;
wherein fluid flow through the secondary passageway is blocked when the brake pedal unit is in the rest position.
Bach discloses Master Cylinder comprising:
fluid flow through the primary passageway is blocked when the brake pedal unit is in the rest position (The piston 82 carries a seal 92 adjacent the right end of the sleeve 56 to seal a first compensation passage generally identified at 71 and defined from opening 72 or reservoir 37 to pressure chamber 88 via a first clearance 94 between the sleeve 56 and the piston 82 a second clearance 96 adjacent recess 60, at least one notch 98 on the intermediate portion of piston 82 and an aperture 100 on the piston 82 leading to the pressure chamber 88, therefore, piston 82 is block by a lip seal 58, to reservoir, Col: 2, Ln: 23-37, Fig: 1-2);

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle brake system with plunger assembly of the Genzel to make the primary passageway is blocked when the brake pedal unit is in the rest position and wherein fluid flow through the secondary passageway is blocked when the brake pedal unit is in the rest position as taught by Bach in order to achieve precise application of the brake with maximum braking force.

As per claim 2, Ganzel discloses wherein movement of the input piston (34) pressurizes an input chamber (144) in selective fluid communication with a pedal simulator (100, [0029], Fig: 2).

As per claim 3, Ganzel discloses an input passageway (64, Fig: 2) permitting fluid communication between the input chamber (34) and the reservoir (18) when the brake pedal unit (20) is in the rest position ([0027], Fig: 1-2).

As per claim 4, Ganzel discloses wherein movement of the input piston (34) by a predetermined length of travel causes blockage of the input passageway (64), thereby cutting off fluid communication with the pedal simulator ([0047], Fig: 2).

As per claim 5, Ganzel discloses wherein the input chamber (144) is generally defined between input piston (34) and the primary piston (38), and wherein the 

As per claim 6, Bach further discloses wherein fluid flow through the primary passageway is blocked by a primary seal sealingly engaged between the primary piston and the bore of the housing when the brake pedal unit is in the rest position (Function of master cylinder, Col: 2, Ln: 4 – Col: 3, Ln: 26, Fig: 1-2).

As per claim 7, Bach further discloses wherein the primary seal (58) is a lip seal (a second lip seal 58 disposed within a recess 60 , Col: 2, Ln: 4-10, Fig: 1).

As per claim 8, Bach further discloses wherein the primary seal (58) is mounted within grooves formed in the bore of the housing (60, and is sealingly engaged with an outer wall of the primary piston (a second lip seal 58 disposed within a recess 60 , Col: 2, Ln: 4-10, Fig: 1).

As per claim 9, Bach further discloses wherein fluid flow through the secondary passageway is blocked by a secondary seal sealingly engaged between the secondary piston and the bore of the housing when the brake pedal unit is in the rest position (Function of master cylinder, Col: 2, Ln: 4 – Col: 3, Ln: 26, Fig: 1-2).

As per claim 10, Bach further discloses wherein the secondary seal is a lip seal (a first lip seal 52, Col: 2, Ln: 4-18, Fig: 1).
As per claim 11, Bach further discloses wherein the secondary seal is mounted within grooves formed in the bore of the housing (a first lip seal 52 facing a shoulder 54 of the stepped bore 32) and is sealingly engaged with an outer wall of the secondary piston (Fig: 2).

As per claim 12, Ganzel discloses wherein the primary passageway (85, Fig: 2) is formed through the primary piston (38, Fig: 2), and wherein the secondary passageway (155, Fig: 2) if formed through the secondary piston (40, Fig: 2).

As per claim 13, Ganzel discloses wherein during a normal braking event in which the brake pedal (42) is depressed, movement of the primary (38) and secondary pistons (40) is suppressed ([0047], Fig: 2).

As per claim 14, Ganzel discloses wherein during a manual push through event in which the brake pedal (42) is depressed, movement of the primary (38) and secondary (40) pistons is permitted ([0047], Fig: 2).

As per claim 15, Ganzel discloses wherein after a manual push through event and release of the brake pedal, slight pressure above atmospheric pressure remains in the primary and secondary chambers [0024].

As per claim 16, Ganzel discloses wherein the input piston (34) and primary piston (38) are separated from one another by a first caged spring assembly (102, Fig: 

As per claim 17, Ganzel discloses wherein the first caged spring assembly (102) has a preload force that is less than the preload force of the second spring assembly (188, 190, Fig: 2).

As per claim 18, Ganzel discloses wherein the first caged spring assembly(102)  is slightly compressed when the brake pedal unit is in the rest position (Fig: 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Miwa et al. (US – 2015/0021977 A1),
B: Koo (US – 2015/0097418 A1), and
C: Ganzel (US – 9,321,444 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657